PER CURIAM:
Oliver R. Register, counsel for Christopher L. Tobbie in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to *900withdraw is GRANTED, and Tobbie’s conviction and sentence are AFFIRMED.